By the Court,
Boise, J.:
A number of questions have been discussed in this case, and among them the jurisdiction of a court of equity to declare and enforce a trust in a case like this. It is claimed by the'respondent that the appellant can only obtain a title to the property in dispute by an order of the probate or county court. We think that this position is correct, for it is a fundamental principle of the common law of this country that the personal property of deceased persons goes by *196operation of law to the administrator when the deceased leaves no will. Under our statute he must distribute it or the proceeds of it under the orders of the county court. (Statutes of Oregon, p. 328, sec. 1109; p. 548, sec. 2.)
The title to the personal property of a deceased person must be derived from the administrator through the orders of the court, and the orders of said court and the distribution made under them of personal property, are binding on all persons who are interested in the estate, provided such orders are regular and in due form of law. The antenuptial contract set/ out in this case should have been proven in the probate court, and the rights of the parties affected by it there determined, and if the parties were not satisfied with the proceedings there had, then either could have appealed to the circuit court. If they neglected to appeal, the decree of the probate court became final, and is not subject to be reviewed in a court of equity. It is claimed that the two beds named in the complaint were not disposed of by the administrator. If these beds or any other property were not administered on by the administrator, and the administration wás closed and the administrator discharged from his trust, then the appellant, if he claims an interest in it by virtue of being an heir, must apply to the county court to have an administrator de bonis non appointed to administer upon it. For the statute has conferred on the county court exclusive jurisdiction in all matters pertaining to the transfer of the title to personal property of deceased persons. A court of equity has no jurisdiction over it.
The circuit court had no jurisdiction to grant the relief prayed for, and the bill should be dismissed.
This view of the case renders it unnecessary to consider the other questions argued in the case.